                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                April 17, 2020
                       UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk

                         SOUTHERN DISTRICT OF TEXAS

                           CORPUS CHRISTI DIVISION


DAVID ALLEN HAVERKAMP; aka                 §
HAVERKAMP,                                 §
                                           §
        Plaintiffs,                        §
VS.                                        § CIVIL ACTION NO. 2:17-CV-18
                                           §
JOSEPH PENN, et al,                        §
                                           §
        Defendants.                        §


                                       ORDER


      Defendants joint motion to substitute parties (D.E. 127) pursuant to FED. R. CIV.

P 25(d) is GRANTED.

      Rodney Burrow, Preston Johnson, Jr., Philip Keiser, John Burruss, Erin Wyrick,

Jeffrey Beeson and Dee Budgewater are ORDERED to be substituted as defendants for

Owen Murray, John Mills, Ben Raimer, Margarita de la Garza-Grahm, Harold

Berenzweig, Elizabeth Ann Linder, and Mary Annette Gary.

      The newly substituted Defendants shall answer or otherwise respond to Plaintiff’s

claims no later than Monday, May 18, 2020.

      The claims against Defendants Ben Raimer, Owen Murray, John Mills, Margarita

de la Garza-Grahm, Harold Berenzweig, Elizabeth Ann Linder, Tamela Griffin and Mary

Annette Gary are DISMISSED.

1/2
      The claim against Defendant Dr. Joseph Penn will be addressed in a separate

Memorandum and Recommendation for the District Court’s consideration.



      ORDERED this 17th day of April, 2020.


                                           ___________________________________
                                           Julie K. Hampton
                                           United States Magistrate Judge




2/2
